       Case 1:19-cv-00767-JCH-CG Document 34 Filed 11/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHARLES B. JACKSON, III,

              Plaintiff,

v.                                                             No. CV 19-767 JCH/CG

CITY OF LAS CRUCES, et al.,

              Defendants.

         ORDER GRANTING MOTION TO EXCUSE NOVEMBER PAYMENT

       THIS MATTER is before the Court on Mr. Jackson’s Motion to Skip Payment,

(Doc. 32), filed November 6, 2020. The Court previously ordered Mr. Jackson to make

monthly installment payments in order to satisfy the filing fee of $350.00. (Doc. 5). Mr.

Jackson explains that the Dona Ana County Detention Center, where he is temporarily

housed, will not issue a check on his behalf, and that his requests to the Northeast New

Mexico Correctional Facility, where he will ultimately return, have gone unanswered.

(Doc. 32 at 1-2). Accordingly, Mr. Jackson asks the Court to excuse the payment due

November 10, 2020. Id. at 1. The Court, having reviewed the Motion, finds the Motion is

well-taken and shall be GRANTED.

       IT IS THERFORE ORDERED that Mr. Jackson is permitted to skip the November

10, 2020 partial payment of the filing fee;

       IT IS FURTHER ORDERED that Mr. Jackson shall resume making monthly

installment payments of twenty per cent (20%) of the preceding month’s income

credited to his account, or show cause why the designated payments should be

excused as previously ordered, by December 17, 2020. See (Doc. 5).
Case 1:19-cv-00767-JCH-CG Document 34 Filed 11/17/20 Page 2 of 2




IT IS SO ORDERED.


                            ______________________________
                            THE HONORABLE CARMEN E. GARZA
                          CHIEF UNITED STATES MAGISTRATE JUDGE




                               2
